Citation Nr: 1023753	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1994 to February 
1995, and from January 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 rating decision in which the RO, inter alia, 
denied service connection for PTSD and major depression.  In 
October 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2008.

In February 2008, the Veteran and his friend, J. L., 
testified during a hearing before a Decision Review Officer 
(DRO) at the RO, and, in June 2008, the Veteran testified 
during a Board video conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
are of record.  

The Board's decision addressing the claim for service 
connection for major depression is set forth below.  The 
claim for service connection for PTSD is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran currently has major depression, and a 
competent, uncontradicted medical opinion indicates that such 
disability began in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for major depression are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for major depression, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

During the Veteran's first period of service, in January 
1995, he underwent a psychiatric evaluation, at which time he 
described depressive symptoms, including recurrent suicidal 
ideation, due to his dissatisfaction with the Army.  The 
diagnosis at that time was adjustment disorder with depressed 
mood, noted to be acute situational maladjustment.

In the report of a May 2007 psychiatric examination, the 
examiner indicated review of the Veteran's medical record and 
the claims file.  The examiner noted that the Veteran 
reported being put on observation around 1994, while he was 
on active duty, after being told that he was acting strange 
and being evaluated for depression.  The Veteran also 
reported that this was the only time he saw or had any 
psychiatric treatment.  The VA examiner stated that the 
Veteran met the criteria for major depressive disorder, as he 
had psychomotor retardation and all of the other signs and 
symptoms related to depression, including low self-esteem, 
weight gain, and rage reactions.  The Veteran was diagnosed 
as having recurrent, major depression.  The VA examiner 
furthermore stated that the Veteran had a long history of 
major depressive disorder, dating back to 1994, and that he 
developed symptoms of depression after being activated for 
Iraq.

Thus, the record reflects that the Veteran experienced, and 
was treated for, symptoms of depression in service.  It also 
reflects currently diagnosed recurrent major depression, and 
includes a VA examiner's opinion that dates the Veteran major 
depression back to service.  While, at the time that he was 
treated for depression in service, the Veteran was diagnosed 
as having adjustment disorder with depressed mood, the May 
2007 VA examiner essentially linked such in-service 
symptomatology to current major depression.  Significantly, 
there is no current contrary medical opinion indicating that 
the Veteran's in-service treatment for depression symptoms is 
not etiologically related to his current major depression.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  1 Vet. 
App. at 53-56. 

Given the totality of the evidence, and resolving all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor,, the Board finds that the criteria for 
service connection for major depression are met.


ORDER

Service connection for major depression is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim on appeal is warranted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2009)

The Board notes, at the outset, that none of the Veteran's 
claimed in-service stressful experiences involves his own 
participation in combat.  Hence, he cannot establish the 
occurrence of any such stressor(s)s on the basis of his own 
assertions, alone; rather, corroborating evidence of the 
occurrence of the alleged stressor(s) is needed.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See 
also 38 U.S.C.A. 1154(b) (West 2002).

In written statements, and during the February 2008 DRO 
hearing and June 2008 Board hearing, the Veteran described 
multiple stressors during service, including one alleged 
stressful event that involved sleeping next to a morgue near 
Saddam Hussein International Airport in Baghdad, and having 
to help unload the bodies of those killed in an explosion at 
the nearby United Nations building.  The Veteran submitted 
three signed affidavits from military comrades, each stating 
that this claimed stressful event occurred.  Also, the 
Veteran's military comrade, J. L., testified at the February 
2008 DRO hearing that this claimed stressor in fact occurred.  
Furthermore, in a written statement received by VA in April 
2010, the Veteran stated that this claimed stressful event 
occurred on August 19, 2003; along with this statement, he 
submitted a news article, dated August 19, 2003, stating that 
a bomb at the United Nations compound in Baghdad that day had 
killed 17 people and wounded at least 100.  

Here, however, the claims file reflects that the RO has not 
attempted to verify this claimed in-service stressful event, 
as the information provided by the Veteran was deemed 
insufficient for independent verification by the U.S. Army 
and Joint Service Records Research Center (JSRRC).  However, 
in view of the Veteran's and his comrades' hearing testimony 
and accompanying statements and evidence, particularly the 
April 2010 statement identifying the date of the Veteran's 
claimed in-service stressor, and the accompanying news 
article regarding the deadly explosion that occurred in 
Baghdad on that date, the Board finds that the record 
reflects a stressor that appears to be independently 
verifiable, and that further action in this regard is 
warranted.  

Accordingly, the RO should undertake necessary development to 
attempt to verify, through the JSRRC and any other source(s), 
as appropriate, the Veteran's alleged stressful experiences 
relating to the August 19, 2003, United Nations compound 
bombing in Baghdad.   Any additional action necessary for 
independent verification of the reported verifiable 
stressors, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explain the efforts 
taken, and describe further action (if any) to be taken.

The Board further notes that record both VA treatment records 
and the report of a May 2007 VA examination, reflecting 
diagnoses of PTSD that have only been generally related to 
the Veteran's service in Iraq.  The Board points out, 
however, that an essential criterion for service connection 
for PTSD is a link between the Veteran's PTSD and the 
verified in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).  

Hence, in the event that the RO determines that the record 
establishes the existence of any reported stressor(s), the RO 
should arrange for the Veteran to undergo VA examination, by 
a psychiatrist or psychologist, at an appropriate VA medical 
facility.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for PTSD (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.65 (2009)5.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Also, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
	
1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for PTSD 
that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  Unless the RO determines that sufficient 
evidence to corroborate the occurrence of 
the Veteran's alleged stressor involving the 
August 19, 2003 United Nations compound 
bombing in Baghdad has been received from 
the Veteran, the RO should undertake 
necessary action to attempt to verify 
independently the occurrence of this alleged 
in-service stressor, particularly to include 
contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of these stressors, to include 
follow-up action requested by the contacted 
entity, should be accomplished.

If the search for corroborating records 
leads to negative results, the RO should 
notify the Veteran, explain the efforts 
taken, describe further action (if any) to 
be taken, and afford him the opportunity to 
respond.  The RO should also follow up on 
any additional action suggested by JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience is verified, then the 
RO should so state in its report, skip the 
development requested in paragraphs 5 and 6, 
below, and proceed with paragraph 7.  

5.  If, and only if, evidence corroborating 
the occurrence of an in-service stressful 
experience is received, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented psychiatric history and 
assertions.  All tests and studies, to 
include psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the link 
between the current symptomatology and the 
verified stressor.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.  

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service 
connection for PTSD  in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


